DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
A legible copy of foreign reference #3, CN108053005, in information disclosure statement filed 12/08/2020 was not filed. In the interest of compact prosecution Examiner has retrieved a legible copy, considered the reference, and has attached the reference for review.

Claim Objections
Claim 14 is objected to because of the following informalities:  the limitation “the movement operation is such that, if the robot performs the movement operation, the robot moves entirely within only the limited volume of space” is not positively recited due to the “if” language rendering the step conditional and therefore is interpreted as optional. The “if” phrase should be amended to “when” to positively recite that the triggering condition will occur. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US 2012/0265345 A1) in view of Sakabe (US 2014/0207285 A1).
Re claims 1 and 14, a workbench system comprising: 
a workbench (workbench 201); 
a multi-axis robot comprising an end effector for holding an object (robot 1 including first joint 15 and second joint 16, hand portion 17 for moving a work 200); 
a camera (examination camera 6); and 
a controller (robot controller 2), 
wherein the workbench and the robot are located in a common workspace (see at least Fig. 1), and 
the controller is configured to: 
control the robot such that the robot presents multiple different views of the object held by the end effector to the camera; control the camera to capture images of multiple different views of the object held by the end effector; and perform a validation process using the images captured by the camera (see at least ¶33 and ¶40-45 for controlling the robot to present a plurality of different postures of work 200 for capture by examination camera 6 to inspect the work for defects).

Nakahara is silent regarding, but Sakabe teaches:

 the controller is configured to: 
determine a movement operation for the robot (see at least ¶47 for movable range of the robot must be determined before operating area OA is set); and 
using the determined movement operation, control the visible light projector to project a visible light indication onto at least one of a surface of the workbench and a surface of the workspace (see at least Fig. 5 and ¶65 for irradiating visible laser beam VLA toward operating area OA), wherein 
the visible light indication indicates a limited area of the workbench and/or workspace, the limited area corresponding to a limited volume of space (see at least Fig. 5 for volume encapsulated by visible laser beam VLA), 
the movement operation is such that, if the robot performs the movement operation, the robot moves entirely within only the limited volume of space (see at least ¶47 for operating area OA encloses movable range which is a range in which individual portions of the robot can position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system and method of Nakahara with the features taught by Sakabe in order to provide a non-physical safety fence for preventing a robot from colliding with an object without impacting workability as a physical safety fence would due to requiring unlocking and opening a door for entry into a region enclosed by a fence and closing and locking the door after entry.

Re claim 2, Nakahara is silent regarding, but Sakabe teaches, wherein the limited volume of space is entirely above the limited area of the workbench and/or workspace (see at least Fig. 5 for limited volume depicted by visible laser beam VLA).


Re claim 3 and 15, Nakahara is silent regarding, but Sakabe teaches, one or more sensors configured to detect a presence of a user within the limited volume of space, wherein the controller is configured to control the robot to perform the movement operation responsive to determining, using measurements of the one or more sensors, that the user is not within the space (see at least ¶24 for sensor section detecting object entering operating area; see at least ¶72 for stopping the robot when person is detected within operating area OA which implies the robot only performs operations when an object is not detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system and method of Nakahara with the features taught by Sakabe in order to provide a non-physical safety fence for preventing a robot from colliding with an object without impacting workability as a physical safety fence would due to requiring unlocking and opening a door for entry into a region enclosed by a fence and closing and locking the door after entry.

Re claim 11, Nakahara further teaches wherein the camera is a visible light detecting camera (see at least ¶49 for lighting portion 62 emits light to work 200 to enable examination camera 6 to more reliably detect defects).

Re claim 13, Nakahara is silent regarding, but Sakabe teaches, wherein the visible light projector comprises a laser projector (visible light source 320 of laser device 300).
.

Allowable Subject Matter
Claims 4-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, neither alone nor in combination, does not teach the combination of limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666